     Case 1:16-cv-07203-GHW Document 296 Filed 01/04/21 Page       USDC
                                                                      1 of SDNY
                                                                           3
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                   D AVIS & A SSOCIATES , P.C.                     DOC #:
          600 Mamaroneck Avenue, 4 th Floor, Harrison, New York 10528
                                                                   DATE FILED: 1/4/21
                      Tel 914.586.3529 § Fax 914.206.4332
              Web www.JeffDavisEsq.com § Email Jeff@JeffDavisEsq.com


January 2, 2021

BY ELECTRONIC FILING
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         MEMORANDUM ENDORSED

Re: TATINTSIAN v. VOROTYNTSEV
Case No. 16-CV-7203 (GHW)(JLC)

Your Honor:
        This firm represents the Defendants in the above referenced matter. We respectfully
seek an extension of time on discovery. I understand that document discovery closed in
November however there are numerous post-deposition demands which the Plaintiff refuses
to satisfy, some of which in particular impact my client’s rights to expert review, testimony
and disclosure (the deadline for which is January 4th). For example, prior counsel and myself
have demanded the “MYI Source Code” (see below). Failure to provide, if not deliberately
withhold that information, significantly prejudices my client’s rights to full and fair discovery.
I respectfully understand that there is a long procedural history which has delayed the
resolution of this case however that in and of itself cannot be a basis for denying my clients
their rights to access material information in anticipation of the disposition of this case.
        Below is the specific list of post-deposition demands, all of which were demanded in
a timely manner and all of which became issues for discovery at depositions, no sooner. I
have made a good faith attempt to resolve these discovery issues at the Deposition of
VOROTYNTSEV and again on December 31, 2020.
        Demands for Khmaladze:
         1.    MYI Source code and all other code that was being developed by Agnicore
         2.    List of Names of all the developers that worked for Agnicore, with their
         contact information, in case we need to subpoena them and any and all
         employment and contract for hire agreements
         3.    All emails and records on communication with Readerlink
         4.    List of all customers of Agnicore
         5.    List of all the software development at Agnicore, other
         then MYI (specifically, what other projects were in development, or was it only
         MYI)
         6.    All Khmaladze banking records, to show that he was drawing money into
         his personal account and the account of IT Adapter Corp.
    Case 1:16-cv-07203-GHW Document 296 Filed 01/04/21 Page 2 of 3




        7.     All Khmaladze cell phone and home telephone records to establish times
        and frequency of communications with Tatintsian and Zubchevich, leading up to
        the lawsuit and until the dissolution of Agnicore
        8.     All the skype messages between Myself and Khmaladze; Tatintsian and
        Khmaladze; Zubchevich and Khmaladze and the three of them together.
        9.     All the skype messages and emails between Khmaladze and the team
        members that worked for Shoplink and then left to work for Agnicore
        10. All the skype messages and emails between Khmaladze and Denis Latushkin
        11. All skype messages and emails between Khmaladze and Sergey Aleinikov
        12. All skype messages and emails between Khmaladze and Timur Shamsetdinov
        13. All skype messages between Khmaladze and Lev Muchnik, and Gennady
        Pritzker
        14. All Corporate records for Agnicore
        15. All emails related to the patent take over
        16. All bank records of Khmaladze's wife, brother and parents to see if any
        payments from Tatintsian may have been remitted
Demands for Tatintsian:
        1.     All Gallery bank accounts, specifically from the time period of March 2016
        until Sep 2016 - as he misappropriated customer funds and we believe has invested
        into Shoplink using someone else's money (Leramont LLC a/s/o Pelican
        Ventures https://www.pacermonitor.com/public/case/33048068/Leramont_LL
        C_v_Gary_Tatintsian_Gallery,_Inc_et_al)
        2.     All corporate documents for Agnicore and all records of employees, and
        contractors with names and compensation records from the bank
        3.
        4.     List of Names of all the developers that worked for Agnicore, with their
        contact information, in case we need to subpoena them and any and all
        employment and contract for hire agreements
        5.     All emails and records on communication with Readerlink
        6.     List of all customers of Agnicore
        7.     List of all the software development at Agnicore, other
        then MYI (specifically, what other projects were in development, or was it only
        MYI)
        8.     All Tatintsian gallery and personal banking records with payments to
        Zubchevich and Khmaladze
        9.     All Tatintsian gallery and personal banking records of payments to
        Agnicore employees and contractors
        10. All Agnicore audited financials and internal unaudited financial records
        11. All Tatintsian phone records between him and Zubchevich, between March
        2016 and June 2018
        12. All Tatintsian phone records between him and Khmaladze between March
        2016 and June 2018
        13. All emails between Tatitnsian and Zubchevich, between March 2016 and
        June 2018
        14. All emails between Tatinsian, Zubchevich and Larry Nussbaum, who was the
        lawyer to have written the original demand letter on August 30th 2016
        15. All Tatintsian phone records from August May 2016 to June 2018 to establish
        contact with investors and potential partners of Shoplink
           Case 1:16-cv-07203-GHW Document 296 Filed 01/04/21 Page 3 of 3




                 16. All Tatintsian phone records and emails with Nebeus, including but not
                 limited to Zaripov and Romanovsky
                 17. All phone records for December 2017, to identify calls to Christopher
                 Woodrow

              Thank you in advance for your consideration and attention to matter.




                                                                       JEFFREY K. DAVIS, ESQ.




Application denied without prejudice. Counsel has failed to comply with Rule 2(C)(ii) of the Court's Individual
Rules of Practice in Civil Cases, which provides, in part, that a "request a pre-motion conference concerning
discovery, counsel must submit a single, jointly composed letter describing their discovery dispute(s)."
SO ORDERED.

Dated: January 3, 2021
